DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1” on Pages 2, 6-8, 10-11, 13, 15-18, 20-23, 25, and 29-30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2” in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action 

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “wherein thickness” in line 1 should be written as –wherein a thickness— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “wherein the second rubber sheet is configured from a rubber sheet which is more difficult to deform than the first rubber sheet” in lines 19-21 is unclear. It is unclear what 
Claims 2-6 are indefinite by dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destraves et al. (US 2020/0079159), Hotaling et al. (US 2012/0091209), and Ohara (US 2013/0139936). 

Regarding claims 1-2, Destraves discloses a tire comprising: a tread (Fig. 7: 89) having a ring-shaped belt (Fig. 7: 86) which extends in a circumferential direction of the tire; a pair of beads (Fig. 7: 84) having a bead core (Fig. 7: 85) and a bead filler (Fig. 7: 91) which extends to an outer side in a tire-radial direction of the bead core (Fig. 7: 85) ([0067]); and a carcass ply (Fig. 7: 87) which extends from one of the beads to the other of the beads (Fig. 7: 84) ([0065]), wherein a radiofrequency transponder (i.e. electronic component) (Figs. 1-3, 7: 100) covered by a rubber sheet (Fig. 3: 112a, 112b) is disposed on a tire outer surface side of the carcass ply (Fig. 7: 87) in a region between a tire-radial direction outside end of the bead filler (Fig. 7: 91) and a tire-width direction outside end of the belt (Fig. 7: 86), wherein the rubber 
However, Destraves does not expressly recite that the second rubber sheet is configured from a rubber sheet which is more difficult to deform than the first rubber sheet.
Hotaling teaches providing an electrical device (Fig. 1: 100) with a rubber sheet (Fig. 1: 110, 130), wherein the rubber sheet comprises a first rubber sheet (Fig. 1: 110) disposed on a tire inner cavity side of the electronic component (Fig. 1: 100) and a second rubber sheet (Fig. 1: 130) disposed on a tire outer surface side of the electronic component (Fig. 1: 100) ([0023], [0025]), and wherein the material and hardness of the second rubber sheet may be different from the first rubber sheet ([0025], [0032]). Hotaling further teaches that the first rubber sheet is selected for good adhesion to a tire structure and should have a modulus of elasticity and hardness comparable to tire compounds ([0023]), while the second rubber sheet has characteristics that make it suitable for protecting the tire mountable apparatus from the environment and has a modulus of elasticity and hardness similar to that of tire compounds ([0025]). Moreover, the cured hardness of the first layer (Fig. 1: 110) may be less than the cured hardness of the second layer (Fig. 1: 130) ([0032]). In other words, the second rubber sheet may be configured from a rubber sheet which is more difficult to deform than the first rubber sheet. This provides a graduated or tapered series of forces and displacements between the tire and the RFID tag (i.e. electronic component) (Fig. 1: 200), minimizing the concentration of forces at any particular layer of the tire mountable apparatus (Fig. 1: 100) ([0032]). Furthermore, Hotaling teaches that the modulus and the hardness of the second rubber sheet may be differed as compared to the first rubber sheet, as discussed above, and thereby if the hardness of the second rubber sheet is greater than the hardness of the first rubber sheet, then the second rubber sheet may be configured from rubber of12940019US 33 higher modulus than the first rubber sheet. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would 
Although Destraves does not expressly recite that the belt is a steel belt, it is consistent with the fundamentals of tire construction to provide a belt comprising steel. Moreover, it is also generally known in the tire art to provide a steel belt. For instance, Ohara teaches that when the belt reinforcing the tread part is constituted of a steel belt layer, running performance of a general road can be improved ([0031]). In the case that the belt is not constituted of the steel belt layer, reinforcement of the tread part is insufficient, and the problem arises on durability of the tread part during running the general paved road ([0031]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Destraves in order to provide the belt as a steel belt so as to improve running performance of a general road and avoid problems of durability of the tread part during running on the general paved road, as taught by Ohara. 

Regarding claim 3, Destraves further discloses that the carcass is a ply comprising parallel cords ([0020], [0065]). In other words, the carcass ply must be covered by coating rubber. Furthermore, it is consistent with the fundamentals of tire construction to provide a carcass ply that has cords embedded in and covered with a coating rubber, so as to form the reinforcing ply structure. 
Moreover, modified Destraves discloses that the modulus of the second rubber sheet is higher than the modulus of the first rubber sheet, as discussed above in claims 1-2. 


Regarding claim 6, Destraves further discloses that the electronic component (Figs. 1-3, 7: 100) covered by the rubber sheet (Fig. 3: 112a, 112b) is disposed between the carcass ply (Fig. 7: 87) and a rubber member (Fig. 7: 83) disposed on a tire outer surface side of the carcass ply (Fig. 7: 87).
Hotaling further teaches that the first rubber sheet (Fig. 1: 110) has a special curing agent (i.e. paste) applied to it, wherein while the material is curing, if it is in contact with already-cured rubber (i.e. a carcass ply), the curing process actually links the bonding rubber to the rubber of the tire structure at a molecular level, creating a stronger bond than almost all adhesives ([0024]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Destraves in order to provide that the first rubber sheet is pasted to the carcass ply so as to create a stronger bond, as taught by Hotaling. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destraves et al. (US 2020/0079159), Hotaling et al. (US 2012/0091209), and Ohara (US 2013/0139936) as applied to claim 1 above, and further in view of Incavo et al. (US 2010/0212791).


Incavo teaches an electronic device for a tire, wherein the electronic device is covered by a rubber sheet, and wherein the rubber sheet includes a first rubber sheet (Figs. 2-3: 20) disposed on a tire inner cavity side of the electronic component and a second rubber sheet (Figs. 2-3: 22) disposed on a tire outer surface side of the electronic component. Incavo further teaches that the first and second rubber sheets may vary in dimensions (i.e. thickness), wherein the dimensions may be utilized depending on the application ([0025]). In other words, the dimensions of the rubber sheets, such as the thickness, are considered to be result effective variables that may be depending on the desired application and may be differed from one another. It is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the thickness of the second rubber sheet as compared to the first rubber sheet. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the second rubber sheet as compared to the first rubber sheet. Moreover, Incavo teaches that a thickness of the second rubber sheet (Figs. 2-3: 22) differs in a longitudinal direction of the rubber sheet (Fig. 3: see how sheet 22 is not perfectly rectangular and therefore has sloped ends that cause the thickness of 22 to differ in the longitudinal direction of the sheet). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Destraves in order to provide the second rubber sheet with a varied thickness in the longitudinal direction of the rubber sheet, as well as a thickness that is thicker than the first rubber sheet, as is generally known in the similar tire electronic component art, as taught by Incavo. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749